DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, in the reply filed on 01/13/2021 is acknowledged.

Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (USPGPub 2014/0188052).

Re Claim 1, Kawamura discloses a medical device (Kawamura  Figs. 1-3) comprising: a syringe barrel (2) including a sidewall (21) having an interior surface defining a chamber for retaining a liquid, an open proximal end (Kawamura  Fig. 6) and a distal end (at Luer lock 27 - Kawamura Fig. 1) including a distal wall with a tip (22) extending distally therefrom having an open passageway in fluid communication with said chamber (Kawamura ¶ 0049), the sidewall (21) having a first sidewall portion (24) and a second sidewall portion (26) (Kawamura ¶ 0044-0046, Figs 1-3); a plunger rod (4) (Kawamura Fig. 5) comprising a proximal end, a distal end and a body extending from the proximal end to the distal end, the plunger rod (4) disposed within the chamber (Kawamura Figs. 7-1 and 7-2) and moveable in the proximal and distal direction within the chamber (Kawamura ¶ 0070); a stopper (3) disposed within the chamber and moveable in the proximal and distal direction within the chamber (Kawamura ¶ 0070-0071, Fig. 5), the stopper (3) having a distal face and a proximal end; and the distal end of the barrel includes the first sidewall portion (24) having an inner diameter equal to or smaller than an outer diameter of the stopper (3) to form a releasable fluid-tight seal between the stopper (3) and the interior surface of the first sidewall portion (24) of the barrel (2) (Kawamura ¶ 0042, 0056), the open proximal end of the barrel (2) includes the second sidewall portion (26) including a taper having an inner diameter larger than the outer diameter of the stopper (3) forming a gap between the interior surface of the sidewall and the stopper (3) (Kawamura ¶ 0045-0046, Fig. 3) to break a releasable seal between the stopper (3) and the sidewall (21) of the barrel (2) for permitting air to vent from the chamber and preventing liquid from exiting the chamber (Kawamura ¶ 0031-0091).

Re Claim 2, Kawamura discloses wherein the inner diameter of the second sidewall portion (26) increases gradually in a proximal direction (as seen in Kawamura Fig. 7-1 wherein the diameter increases gradually from element 26 to element 25). 

Re Claims 3-5: As to Claim 3, Kawamura discloses wherein the stopper (3) forms a releasable fluid-tight seal with the first sidewall portion (24) of the barrel (2) when the distal end of the plunger rod (4) is disposed within the first sidewall portion (24) (Kawamura ¶ 0042, 0056). As to Claim 4, Kawamura discloses wherein stopper (3) breaks the releasable fluid-tight seal between the stopper (3) and the first sidewall portion (24) of the barrel (2) when the distal end of the plunger rod (4) is disposed within the second sidewall portion (26) (Kawamura Fig. 7-1). As to Claim 5, Kawamura discloses wherein upon movement of the plunger rod (4) in a distal direction from the second sidewall portion (26) towards the first sidewall portion (24), the releasable fluid-tight seal is re-formed upon contact of the stopper (3) with the first sidewall portion (24) allowing the liquid within the chamber to be expelled through the open passageway of the tip (22) in fluid communication with said chamber (Kawamura Figs. 7-1, 7-2, and 7-3).

Re Claim 8, Kawamura discloses a method for filling a medical device with a liquid, comprising: providing the medical device of Claim 1; submerging the tip (22) of the syringe barrel in a liquid; drawing an air source and the liquid into the chamber prior to reaching the second sidewall portion of the barrel (2); evacuating the air source from the chamber by moving the plunger rod (4) in a proximal direction past the second sidewall portion (26) of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (USPGPub 2014/0188052) in view of Takeuchi et al. (USPGPub 2019/0054240).

Re Claims 6 and 7, Kawamura discloses all of the limitations of Claim 1. However, Kawamura does not disclose a barrel graduation line; and wherein the second sidewall portion is proximal to the barrel graduation line. Takeuchi discloses a medical device (Takeuchi  Fig. 8) comprising: a syringe barrel (12) with a first sidewall portion (56), a second sidewall portion (54), and a barrel graduation line (38), wherein the second sidewall portion (54) is proximal to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783           
03/15/2021